Name: Decision of the EEA Joint Committee No 4/97 of 14 March 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: information and information processing;  technology and technical regulations;  European construction
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/32 DECISION OF THE EEA JOINT COMMITTEE No 4/97 of 14 March 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 41/94 (1); Whereas Commission Decision 96/139/EC of 24 January 1996 amending the list of national standardization bodies in Annex II to Council Directive 83/189/EEC (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 1 (Council Directive 83/189/EEC) of Chapter XIX of Annex II to the Agreement:  396 D 0139: Commission Decision 96/139/EC of 24 January 1996 (OJ No L 32, 10. 2. 1996, p. 31). Article 2 The text of adaptation (g) to point 1 of Chapter XIX of Annex II shall be replaced by the following: The following shall be added to Annex II: ICELAND STRI StadlarÃ ¡d Islands LIECHTENSTEIN TPMN Liechtensteinische Technische PrÃ ¼f-, Mess- und Normenstelle NORWAY NSF Norges Standardiseringsforbund NEK Norsk Elektroteknisk Komite STF Statens teleforvaltning.  Article 3 The texts of Decision 96/139/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 14 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 372, 31. 12. 1994, p. 16. (2) OJ No L 32, 10. 2. 1996, p. 31.